DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 04/13/2021 have been fully considered but they are not persuasive.
The applicant’s argument that the oxide layer thickness in Purunii of 15 µm or less is much larger than the claimed 1 µm or less (see last paragraph of page 4 to second paragraph of page 5 of arguments) is respectfully not found persuasive.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, the rejection was additionally based on the obviousness of varying the first and second steam treatment parameters to vary the thickness of the outer oxide film and the oxide film on the surface of the interior particles (see last paragraph on page 4 to second paragraph on page 6 of Final Rejection mailed 02/01/2021).
The applicant’s argument that Igarashi fails to remedy the deficiencies of Purunii because an oxide film would form easily and thicken quickly using Igarashi’s method, such that the max film thickness cannot be limited to 1 µm or less (see third paragraph on page 5 of arguments) is respectfully not found persuasive; arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) 
The applicant argues that Igarashi’s two-step steam treatment is applied to a sintered body, which already has sufficient strength without the steam treatment, and that a POSITA would not have had any reasonable expectation that sufficient strength can be imparted to the green compact when the oxide film is made extremely thin (see last paragraph of page 5 of arguments).
The argument is respectfully not found persuasive. As discussed in the last paragraph on page 3 of the Final Rejection, the article formed during the powder compression step (page 1 of Purunii), before the sintering step, is interpreted as the claimed “green compact”. The modification of Purunii with Igarashi relates to the oxidation/oxide layer parameters. In the paragraph bridging pages 6-7 of the Final Rejection, it remains prima facie expected for the radial crushing strength to be present in the compact formed by Purunii in view of Igarashi, in view it being obvious to a POSITA to control the oxide layer/film characteristics.
The applicant’s argument that when Igarashi’s two-step steam treatment is applied to Purunii’s green compact for the purpose of sealing, such a modified green compact of Purunii cannot be used as an oil-impregnated bearing (see first paragraph of page 6 of arguments) is respectfully not found persuasive. Igarashi states in [0021] that the porosity can be increased on the inner surface near the surface layer. Purunii (first paragraph on page 2) discusses impregnating with oil.
The applicant argues that the examiner’s interpretation of [0015] of Igarashi is incorrect (see last paragraph of page 6 of arguments). The argument is respectfully not found persuasive. 
The applicant argues that in the last sentence in the paragraph bridging pages 9 and 10 of the Final Rejection, the examiner incorrectly discusses that the porosity in Igarashi is increased (see second paragraph on page 7 of arguments). The argument is respectfully not found persuasive. Assuming, arguendo, that the sealing rate is increased as suggested by the applicant, Igarashi nonetheless suggests in [0021] that there is an internal porosity, and further discusses the parameters to control the porosity by changing the thickness of the internal oxide film. As discussed in the Final Rejection (see pages 4-6) a POSITA would reasonably ascertain from Igarashi the conditions under which internal oxide films can be grown to change the internal porosity. Furthermore, the density of the compact of Purunii and Igarashi are substantially similar to the applicant’s disclosed densities of about 6.0-7.0 g/cm3 (see last paragraph on page 6 of Final Rejection; Purunii which states a density of 6.1-6.3g/cm3 on second paragraph on page 2, and a porosity of 15% on first paragraph of page 3; Igarashi discloses a density of 6.8 g/cm3 in [0023]), which further suggests a similar degree of porosity based on all three products being iron-based compacts.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Siddiqui whose telephone number is (571)272-8047.  The examiner can normally be reached on M-F 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADIL A. SIDDIQUI/Examiner, Art Unit 1735                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731